                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION




UNITED STATES OF AMERICA           *
                                   ★


     V.                            *       CR 113-056
                                   *


JESSE JEFFERSON FLOURNOY III       *




                              ORDER




     Defendant Jesse Jefferson Flournoy III was sentenced on June

12, 2014, following his jury conviction on several counts of theft

of public money and aggravated identity theft as well as a single

count of conspiracy to defraud the United States.       (See Judgment

& Commitment Order, Doc. 120.)     At sentencing, Flournoy received

the benefit of a U.S.S.G. § 5K1.1 motion based upon his cooperation

with the United States Government.     His sentence was later reduced

based upon his continued assistance to the Government under Federal

Rule of Criminal Procedure 35(b).      (See Order of Nov. 5, 2015.)

     In January 2018, Flournoy filed a motion seeking a reduction

of sentence based on two grounds.       The authority of a district

court to modify a criminal sentence once it has been imposed is

narrowly limited by 18 U.S.C. § 3582(c).      Section 3582(c) provides

three exceptions, however, two of which Flournoy invokes in his

motion.   First, Flournoy seeks a further reduction under Rule 35(b)
based upon his alleged substantial assistance. See 18 U.S.C. §

3582(c)(1)(B).       Second, Flournoy contends that he is entitled to

relief based upon an amended guideline range applicable to his

offense of conviction.           See id. § 3582(c)(2).             The   Court will

address each ground in turn.

       Rule 35(b)


       Rule 35(b) allows sentence reductions but only upon motion of

the Government.           Thus, according to the plain language of this

rule, this Court lacks jurisdiction to reduce Flournoy's sentence

unless such motion is made by the Government.                      The decision to

file   a   motion    for     downward      departure   lies   within      the   sound

discretion of the Government.              United States v. Alvarez, 115 F.3d

839, 841 (11th cir. 1997).

       A federal district court may review the government's refusal

to file a Rule 35(b) motion only if the defendant first makes a

''substantial threshold showing" that the refusal was based upon an

unconstitutional motive, such as race or religion.                  Wade v. United

States, 504 U.S. 181, 185-87 (1992); see United States v. Dorsey,

554    F.3d   958,    961    (ll'^h   cir.     2009)   ("[J]udicial       review   is

appropriate only 'when there is an allegation and a substantial

showing    that     the    prosecution       refused   to   file    a    substantial

assistance    motion       because    of   a   constitutionally      impermissible

motivation.'" (quoted source omitted)).                If a defendant fails to

make such showing, a district court may not compel the government
to    provide     reasons      or   otherwise        judicially      inquire   of   the

government's motives even if the defendant provided substantial

assistance.       Wade, 504 U.S. at 186.

      In the present case, Flournoy has neither made a showing nor

argued     that    the       failure   to   file     a   Rule    35(b)   motion     was

unconstitutionally motivated.^              As mentioned, the Government has

already filed a § 5K1.1 and a Rule 35(b) motion, and the Court has

granted relief.          In fact, Flournoy's assistance with respect to

two of the three names he mentions in his present motion was

specifically discussed as a basis for the Government's Rule 35(b)

motion at the hearing on November 5, 2015.                    Thus, he has already

received consideration for his assistance respecting these two

individuals.^


      In   sum,    in    the    absence     of   a    Rule   35(b)    motion   by   the

Government or a substantial showing that the Government acted with

unconstitutional motive in its failure to file a Rule 35(b) motion,

the   Court     has     no    authority     to   reduce      Defendant's   sentence.

Accordingly, his present motion must be denied on this ground.




^ In fact, Flournoy "believes that no malice or intent was committed
by the Government for failing to file for a Rule 35(b) sentence
reduction."       (Def.'s Mot., Doc. 150, at 9.)

2 Flournoy moves to seal the instant motion.                    Because he provides
details about his assistance, the motion (doc. 150) shall remain
UNDER SEAL.
      Guideline Range

      Section 3582(c)(2) provides that a court may reduce a sentence

that was "based on a sentencing range that has subsequently been

lowered by the Sentencing Commission pursuant to 28 U.S.C. §

944(0)."    18 U.S.C. § 3582(c)(2).         In his motion, Flournoy points

to a Second Circuit decision, United States v. Leonard, 844 F.3d

102 (2d Cir. 2016), as authority for the proposition that he is

entitled to a sentence reduction because his guideline range has

been lowered.       The problem with Flournoy's argument is that Leonard

addresses     the     Amendments    to    the    United    States        Sentencing

Guidelines that address the Drug Quantity Table in U.S.S.G. §

2D1.1. Flournoy was not convicted of a drug offense. Accordingly,

the   amended    guidelines      discussed      in   the   Leonard       case   have

absolutely nothing to do           with   Flournoy's sentence.             Further,

Flournoy has not cited a sentencing guideline                  amendment that

affected the guideline range under which he was sentenced for

crimes of conspiracy to defraud the United States, theft of public

money, and aggravated identity theft.                Accordingly, he has not

established     that   he   is   entitled   to   relief    under    18    U.S.C.   §

3582(c)(2).

      Conclusion


      This Court has no inherent power outside of the enumerated

exceptions in 18 U.S.C. § 3582 to modify a term of imprisonment.

Flournoy has not established that he is entitled to relief pursuant
to one of these exceptions.   Accordingly, his motion for sentence

reduction (doc. 150) is DENIED.   The Clerk is directed to TERMINATE

Flournoy's motion for status update (doc. 168). ^
     ORDER ENTERED at Augusta, Georgia, this C><    day of November,

2018.




                                               HALL,/CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUraEKN DISTRICT OF GEORGIA
